 



Exhibit 10.30

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (''Agreement"), by and between
Grace Rich Limited, a Hong Kong corporation having a principal place of business
c/o 354 lndusco Ct., Troy, MI 48083 ("Grace Rich"), SAAMABA, LLC, a Michigan
limited liability corporation having a principal place of business at 354
Indusco Ct., Troy, MJ 48083 ("SAAMABA"), and Scio Diamond Technology
Corporation, a Nevada corporation having a principal place of business at 411
University Ridge, Suite D, Greenville SC 29601 ("Scio") (together, the
"Parties"), is effective as of the date all Parties have executed this Agreement
by signing below (the "Effective Date").

 

RECITALS

 

1.      SAAMABA and Scio are parties to two certain agreements, each of which is
dated September 16, 2013, namely: a Grace Rich Joint Venture Agreement ("JV
Agreement," attached as Exhibit A) and a Grace Rich Shareholders Agreement
("Shareholders Agreement," attached as Exhibit B).

 

2.      Grace Rich and Scio are parties to three certain other agreements, each
of which is also dated September 16, 2013, namely: a Scio Diamond Technology
Corporation License Agreement (''License Agreement," attached as Exhibit C); a
Grace Rich Consulting Services Agreement ("Consulting Agreement," attached as
Exhibit D); and a Scio Diamond Technology Corporation Development Agreement
("Development Agreement," attached as Exhibit E). Together, the Agreements
attached as Exhibits A-E are referred to herein as the "2013 Agreements."

 

3.      A dispute has arisen concerning Scio's performance under the 2013
Agreements, such that Grace Rich and SAAMABA believe they have multiple claims
for substantial relief against Scio. Scio disputes the merits of these claims in
their entirety.

 

4.       The Parties wish to resolve their differences with respect to the 2013
Agreements amicably, without an admission of fault, liability, or wrongdoing by
any Party, on the terms set forth in this Agreement.

 

Therefore, in consideration of the mutual releases, representations, and
covenants contained herein, the Parties agree as follows:

 

TERMS

 

1.      REDEMPTION. Contemporaneously with the execution of this Agreement,
Grace Rich and Scio will execute the Redemption Agreement in the form attached
as Exhibit F. Pursuant to that Redemption Agreement, Grace Rich will redeem, and
Scio will sell, all of Scio's shares in Grace Rich for the amount of Ten Dollars
($10).

 

2.      TERMINATIONS. As of the Effective Date, the JV Agreement, Shareholder
Agreement, Consulting Agreement, and Development Agreement are terminated in
their entirety and are of no further force or effect.

 

 

 

 

3.      AMENDED LICENSE. Contemporaneously with the execution of this Agreement,
Grace Rich and Scio will execute the Amended License Agreement in the form
attached as Exhibit G, which amends the License Agreement.

 

4.      RELEASES: Except for actions related to the breach or enforcement of
this Agreement or any of the obligations set forth herein, the Parties release,
forgive, acquit, and forever discharge each other, and each other's heirs,
administrators, officers, directors, members, agents, attorneys, servants,
employees, successor, assigns, customers, affiliates, subsidiaries,
distributors, resellers, developers, contributors, and licensees of and from all
claims, demands, and causes of action, whether asserted or unasserted,
liquidated or unliquidated, known or unknown, whether arising in tort, contract,
statute, or otherwise, whether for injunctive relief, equitable relief, damages,
costs, expenses, attorneys' fees, penalties, and/or of any other charges or sums
of money of any kind whatsoever, arising out of the text or the subject matter
of the 2013 Agreements (but subject to the survival of the Amended License
Agreement), and/or the Parties' performance or nonperfonnance thereunder, which
exist as of the Effective Date.

 

5.      MISCELLANEOUS. This Agreement binds and benefits the Parties, their
heirs, executors, administrators, successors, assigns, parents, affiliates,
members, subsidiaries, officers, agents, servants, employees, distributors,
licensees, affiliates, subsidiaries, attorneys, and all other persons who are in
active concert or participation with them and receive actual notice of these
provisions. Disputes arising out of this Agreement or concerning the subject
matter thereof may not be brought in any court, tribunal, or forum other than a
state or federal court in the State of Michigan, and shall be governed by
Michigan law except with respect to its choice of law principles. This Agreement
is the entire agreement between the Parties; it supersedes any prior agreements
or understandings between the Parties, as to the subject matter of this
Agreement, whether written or verbal, and may only be modified by a writing
signed by the Parties. This Agreement may be executed in counterparts. Digital
copies of the Agreement shall be as binding as an original hard copy.

 

WHEREFORE, the Parties, by their authorized agents, have executed this
Agreement.

 

Grace Rich Limited   Scio Diamond Technology Corporation           By: /s/
Shrikant Mehta   By: /s/ Gerald McGuire Shrikant Mehta, Chairman   Jerry
McGuire, President/CEO           Date: November 21, 2016   Date: November 17,
2016         SAAMABA, LLC                 By /s/ Shrikant Mehta       Shrikant
Mehta, Managing Member               Date: November 21, 2016      

 

 

 

